MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sirvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Víctor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N” 08212064, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con
domicilio en Av. Las Artes Sur N* 260, San Borja, Lima, a quien en adelante se denominará el
ESTADO; y de la otra parte MINERA PEÑOLES DE PERU S.A. identificada con R.U.C. N?
20262850545, con domicilio en Avenida República de Colombia N” 643, Oficina N* 201,
distrito de San Isidro, Lima, debidamente representada por su apoderado señor Guillermo
Alfredo Acuña Roeder, identificado con Documento Nacional de Identidad N” 08800167,
según poder inscrito en el Asiento C00014 de la Partida N” 11580265 del Registro de
Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
004-2009-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de enero de 2009,
que designa a! ingeniero Víctor Manuel Vargas Vargas como Director General de Minería y la
Resolución Ministerial N” 152-2010-MEM/DM, publicada en el diario oficial El Peruano con
fecha 04 de abril de 2010, que aprueba la lista de servicios materia del referido contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 14 de mayo de 2010

ESTADO P

MINISTERIO DE ENERGIA Y MINAS
CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, ingeniero Victor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N* 08212064, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”, y,

(ii) MINERA PEÑOLES DE PERU S.A., identificada con R.U.C. N* 20262850545, con
domicilio en Avenida República de Colombia N* 643, Oficina N* 201, distrito de San Isidro,
Lima, debidamente representada por su apoderado señor Guillermo Alfredo Acuña Roeder,
identificado con Documento Nacional de Identidad N” 08800167, según poder inscrito en el
Asiento C00014 de la Partida N* 11580265 del Registro de Personas Juridicas de la Oficina
Registral de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará "EL INVERSIONISTA”, en los términos y condiciones
siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 03 de febrero de 2010 la suscripción del Contrato de
Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
Pt

MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 5'234,200.00 (Cinco Millones Doscientos Treinta y
Cuatro Mil Doscientos y 00/100 Dólares Americanos), en un plazo de ocho (8) meses
contados a partir del mes de mayo de 2010 hasta diciembre de 2010.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 152-2010-MEM/DM, publicada en el Diario Oficial El
Peruano el 04 de abril de 2010, la misma que como Anexo ll forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Mineria del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

nl Constituyen causales de resolución de pleno derecho del presente contrato, sin que
A... medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior,

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 14 días del mes de mayo de dos mil diez.

“ona “areoso, ep onuuos|
0000 00.005 somos ap sones
- . , , fesado jeyossed
oo008% | 000% | woo | 0002 | 002 | oz | 000% | 000% | om lane e enuerto Apepuntes ep son
coo091 | 0092 | ooo | 000 | o0mÑ | oo00 | o000% | 0002 | 000% | aeageguco A aupa! pepunas op 500
000! - : ' ¡eo enojes seve
ooo | 000% | coo0t | oc ¡auorentuntuco SÁ 'seuopsDlUNICO ap soyus|
hdd hola Dada Ugo" O SEUOrSs 0p sonwves|
cooo0s0r | oomoo2 | omo00 | 00000 | 060009 | oooma | owac0s | ooo [ao la parao uc sopeuOpEa, sa
000008 | ooo | o0000% | ooo00% | oo000% | oo000% | 000001 | 000001 | 00000% scope omnes
un e Aupa día
ooo | 00000 | 000% | o0000% | c0000% | 00007 | 00004 | 0000 | 00000 pr sepemmse ser peo souescoou sonstumns A
¡euereus'odinbe'euunDeus 1euossod ep apodeues; |
peo]
oowo00— | owws | o000ws | o000s | c0w00s | 000008 | o0w00s | 000005 | onoo0ss prsepepmpoe se esedsopeseoóu sodmbo Á samoiuon
:UBUIMbel! Op DISRUBUZ OUUAWEDUAMe_ 0 JOIMDIY
seu vopeordas
000002 | 0yuoz 00000z sopepane set us opezign cónba 4 susumbar|
uoraesedos ÑO UVR 'Ugpoadsu 9p so9wvos |
sBUIL UpORLO(OKe e]
. . - -OpEpIayos se) ezed opessosu sodabe £ suene
2000 00o00z 00000 Cpeusesop A Opeaue “oMpoaU A csuDol
[eusnpu, efeuou "UYRONASUCO 'OJRS.p 9p soRWWeS
esa vopmads
voo00'sve | o0oov0r | oouoda: | osoowor | oouwvor | awoodor | oooco'sz 0000009: sep seycpne Á serenedss
CONOSL SAPMISO “eLoIsuco tevosase_ op ops]
vowow0r | oowows | ouoo0s | 000008 | 0000 : : PO TL caco
d Domos | 00 0000 keuossed ep uppereue 4 oueguelor op sonwwes|
oo'ooztau» | o00y"ze vooow'»e | o0oos's» | ooor'va | oo'oos'ss! e oa
2 bp prplanoy e1 e GOpmMoWIA soj1es soso]
000" 20000 , . 0 Tora ento]
0000002 ce | 000000r | 00000 | ea ar ep isguy) auoproge” ap cofesual
"000% ' ; ¡00 | ooasoa0s | 0000000 ¡00 ; (ener ae vesonoal
lbon00'w00'» | ooano'vos | 0000000s | on oeno0 0000000» | 000 [ao Lena 0 A sure Unos ap son
oowoeez | ovowos | oowwe | owocoz | ooo | ooo00e | oowo0e | o0o00€ | 00000 CONMEOOSÁ s0051006 500
cosacos» | cose | aovoas | ooo | oomowe | couooos | aowooss | osoooos | avonoos «coros cabos]
000000» cocos 000000 00'000'0z ccogposo Asooygutodo, son
lowo00'es¿'y | oo'000'asa | ooooo'ses | ooo00'z69 OOO | ayy ugroeso1óxa ap upramsado ap Ea!

(SOUEJUauy Se1e19O Y)

0L0Z 3YEMIZ3IDIO Y OLOZ OAVIA 30

NOI9VJO1dX3 N3 SINOISY3ANI 30 VAVHADONOYO

"v'S NUld 30 SITON3d VU=ZNIMN
1 OX3NV
ANEXO Il

416666

ElPemano

Y NORMAS LEGALES

Lima. domingo 4 de abel de 2010

devolución del IGV e Impuesto de
Promoción Municipal a favor de Minera
Peñoles de Perú S.A. durante la fase de
exploración

RESOLUCIÓN MINISTERIAL
N? 152-2010-MEM/DM

Lima, 30 de marzo de 2010
CONSIDERANDO:

inisterio
Energía 1 Minas, previa opinión Tavoracio del Ministerio de

Economía y Finanzas;
Que, por Decreto “Supremo N? 150-2002-EF se aprobó
pel nera! de los bienes y servicios cuya adquisición
el derecho a la devalcón definitiva del [mpuesto
denaral a las Ventas e Impuesto Eomoción Muni pa
Que, por Escrito N* Tes MINERA PEÑOLES DE
PERU SAA. solicitó al Ministerio de a o Minas la
soltando = lin Contrato de Inversión h loración,
untando la llsta de servicios isición le
o e
fra e Impuesto de Promoción Municipal, durante la fase

de explora:

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 143-2010-EF/15.01 defecha 19 de marzo de 2019,
emitió opinión favorable a la lista de servicios present
por MINERA PEÑOLES De PERU S.A. ido

lista por la citada empresa coincide con los
bienes y servicios aprobados por el Decreto Supramo N*
150-2002-EF, adecuada al Arancel de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 5 9 6” del Reglamento de N? 27623, aprobado
por Decreto Supremo N* 082-2002- y el artículo 9* del
Reglamento de Organización y Funciones del Ministerio de
Pr d Minas, aprobado por Decreto Supremo N* 031-

SE RESUELVE:

Artículo Único.- Aprobar la lista de servicios cuya
adquisición otorgará el derecho a la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a
Eno de MINERA PEÑOLES DE PERU S.A. durante la fase

de exploración, de acuerdo con el Anexo que forma parte
integrante de la presente resolución ministerial.

Regístrese, comuniquese y publiquese.

PEDRO SÁNCHEZ GAMARRA
Ministro de Energía y Minas

ANEXO
ll. SERVICIOS

(a) Servicios de Operaciones de Exploración Minera
+ Topográficos y geodésicos.
- Geológicos y geotécnicos (incluye petrográficos, mineragráficos,
hidrológicos, restitución fotogramátrica, fatagráflas aéreas, mecánica!
de rocas).

+ Servicios goofsicos y geoquimicos (incluye ensayes).

+ Servicios de perforación dlamantina y de circulación reversa (roto|
percusiva).

- Servicios. de interpretación multespectral de imágenes ya sean|
saloiiales a equipos asrotiansportados.

-  Ensayes de laboratorio (análisis de minerales, suelos, agua, etc).

lb) Otros Servicios Vinculados a las Actividades de Exploración
Minera

+ Servicio de alojamiento y alimentación del personal operativo del
Titular del Proyecto.

* Servicio de asesoria, consuloria, estudios técnicos especiales y
auditorias destinados a las actividades de exploración minera.

+ Servicios de diseño, construcción, montaje Industial, eléctrico y|
mecánico, armado y desarmado de maquinarias y equipo necesario|
para les actividades de la exploración minera.

+ Servicios de inspección, mantenimiento y reparación de maquinaria y]
equipo utilzado en las actividades de exploración minera.

+ Akguler o arrendamiento financiero de maquinaria, vehículos y|
equipos necesarios para las actividades de

+ Tremgporte de personal, maquinaria, equipo, materiales y suministros]
necesarios para las actividades de exploración y la construcción del
campamentos. y

Servicios médicos y hospitalarios

Servicios relacionados con la protección ambiental.

Servicios de sistemas e informática.

Servicios de comunicaciones, incluyen comunicación radial, ttefonta

satelital.

- ¡Servicios de seguridad industrial y contraincendios.

+ Servicios de seguridad y vigilancia de instalaciones y personal
operativo.

- Servicios de seguros.

+ Servicios de rescata, auxilio,

476651-1

INTERIOR

Aceptan renuncia de Viceministro de
Orden Interno

RESOLUCIÓN SUPREMA
N' 034-20104N
Lima, 3 de abril de 2010 ya
CONSIDERANDO: DS

Que, mediante Resolución Suprema N* 059-2009-1N de
19 de agosto de 2009, se designó al General PNP
O Walter Mori Ramírez, en el cargo público de contanta
de Viceministro da Orden Interno del Ministerio del Interior,
¿quien ha formulado su renuncia sl cargo;
Sec rd. Ley que Feguia ta Baricipación
la ey que regula la paci
Epcutivo en 'el Rombramiento y designación
de Funcionarios Públicos; y la Ley N' 29334, Ley de
Organización y Funciones del Ministerio del interior;

SE RESUELVE:

Artículo 1%.-
PNP O Walter Mori
Viceministro

las gracias por los servicios
Artículo 2”.- La presente Resolución Suprema será
refrendada por el Ministro del Interior.
Regístrese, comuníquese y publíquese.

ALAN GARCÍA PÉREZ
Presidente Constitucional de la República

(OCTAVIO SALAZAR MIRANDA
Ministro del Interior

476246-1

ANEXO lll

MINERA PEÑOLES DE PERÚ S.A.

CONCESIÓN MINERA

ITEM NOMBRE DE CONCESION | CODIGO UNICO HECTAREAS
1 RACAYCOCHA 010120202 700
2 RACAYCOCHA 2 010173902 400
3 RACAYCOCHA 4 010194902 700

ES

